Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US Patent 10,997,206 (hereinafter ‘206). Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1-20 in US Patent ‘206 overlaps with the content of the claims in the current application.

Current Application
US Patent 10,997,206
1. A computer-implemented method for replicating data from a source database table to a target database table, comprising:

determining, by at least one processor, that a master logging table and a subscriber logging table are present;

determining, by the at least one processor, that a first record of the master logging table is committed in a source database table, wherein the master logging table includes the first record and a second record received from the source database table;
providing, by the at least one processor, a copy of the first record to the subscriber logging table to create a first corresponding record in the subscriber logging table; and


deleting, by the at least one processor, the first record from the master logging table after the first corresponding record has been created in the subscriber logging table;

wherein at least one of the determining, determining, providing, and deleting is performed by one or more computers.
1.    A computer-implemented method for replicating data from a source database table to a target database table, comprising:

maintaining, by at least one processor, a master logging table in communication with the source database table and a subscriber logging table;

providing, by the at least one processor, a copy of a first modification of data of the source database table to the master logging table as a first record, wherein the first record includes the copy of the first modification of data;

determining, by the at least one processor, that the first record in the master logging table is committed,

18.    The computer-implemented method of claim 16, further comprising:
deleting, by the at least one processor, the copy of the first record from the subscriber logging table when the copy of the first modification of data is sent to both the first target database and the second target database.
providing, by the at least one processor, a copy of the first record to the subscriber logging table when the first record is committed in the master logging table;

identifying, by the at least one processor, a first target database associated with the master logging table; and

sending, by the at least one processor, the copy of the first modification of data to the first target database,

wherein at least one of the maintaining, determining, copying, determining, moving, identifying, and sending is performed by one or more computers.
2. The computer-implemented method of claim 1, further comprising:
determining, by the at least one processor, that the second record is uncommitted in the source database table; and
maintaining, by the at least one processor, the second record in the master logging table.
1…
determining, by the at least one processor, that the first record in the master logging table is committed…
maintaining, by at least one processor, a master logging table in communication with the source database table and a subscriber logging table;
3. The computer-implemented method of claim 2, wherein the master logging table receives, from the source database table, the first record as uncommitted at a first point of time, receives, from the source database table, the second record as uncommitted at a second point of time, and wherein the second point of time is prior to the first point of time.
6.    The computer-implemented method of claim 1, further comprising:
providing, by the at least one processor, a copy of a second modification of data of the source database table to the master logging table as a second record, wherein the second record includes the copy of the second modification of data; and
determining, by the at least one processor, that the second record is uncommitted in the master logging table.
4. The computer-implemented method of claim 3, further comprising:
determining, by the at least one processor, that the second record in the master logging table is committed in the source database table at a third point of time after the second point of time; and
providing, by the at least one processor, a copy of the second record to the subscriber logging table when the second record is committed.
6.    The computer-implemented method of claim 1, further comprising:
providing, by the at least one processor, a copy of a second modification of data of the source database table to the master logging table as a second record, wherein the second record includes the copy of the second modification of data; and
determining, by the at least one processor, that the second record is uncommitted in the master logging table.
5. The computer-implemented method of claim 4, further comprising:
assigning, by the at least one processor, a master logging table identification number to the first record; and

assigning, by the at least one processor, a subscriber logging table identification number to the first corresponding record in the subscriber logging table;

wherein the master logging table identification number is different from the subscriber logging table identification number.
10.    The computer-implemented method of claim 9, further comprising:
assigning, by the at least one processor, a master logging table identification number to the first record and the second record when copied into the master logging table; and
assigning, by the at least one processor, a subscription database identification number to the copy of the first record provided to the subscription database,

wherein the master logging table identification number is different from the subscription database identification number.
6. The computer-implemented method of claim 1, wherein the first record identifies a change to a database record of the source database table.
2,   The computer-implemented method of claim 1, further comprising: monitoring, by the at least one processor, the source database tables for modification of

data.
7. The computer-implemented method of claim 6, wherein the change to the database record is performed by one or more triggers.
3. The computer-implemented method of claim 2, wherein the monitoring and the providing of the copy of the modification of data of the source database tables are performed by a plurality of triggers.
8. The computer-implemented method of claim 7, wherein the one or more triggers include a first trigger configured to receive a record of new data, a second trigger configured to receive a deletion of existing data, and a third and fourth trigger configured to receive an update of existing data, and wherein the change is the record of new data, the deletion of existing data, or the updating of existing data.
4.    The computer-implemented method of claim 3, wherein the plurality of triggers include a first trigger configured to receive a record of new data, a second trigger configured to receive a deletion of existing data, and a third and fourth trigger configured to receive an update of existing data, and wherein the first record is the record of new data, the deletion of existing data, or the updating of existing data.
9. The computer-implemented method of claim 8, wherein the third trigger is configured to receive key data, and wherein the fourth trigger is configured to receive non-key data, and wherein the first record is key data or non-key data.
5.    The computer-implemented method of claim 4, wherein the third trigger is configured to receive key data, and wherein the fourth trigger is configured to receive non-key data, and wherein the first record is key data or non-key data.
10. The computer-implemented method of claim 6, further comprising:
identifying, by the at least one processor, a subscribed user requesting the change to the database record of the source database table.
11.    The computer-implemented method of claim 10, further comprising:

identifying, by the at least one processor, at least one of a first subscribed user and a second subscribed user requesting the copy of the modification of data from the source database table.
11. The computer-implemented method of claim 10, further comprising:
identifying, by the at least one processor, a target database associated with the subscribed user; and

sending a copy of the first corresponding record in the subscriber logging table of data to the target database.
9.    The computer-implemented method of claim 8, further comprising:
determining, by the at least one processor, that the second record in the master logging table is committed at a third point of time after the second point of time; and
providing, by the at least one processor, a copy of the second record to the subscriber logging table when the second record is committed in the master logging table.
12. The computer-implemented method of claim 11, further comprising:
deleting the first corresponding record in the subscriber logging table after sending the copy of the first corresponding record.
18.    The computer-implemented method of claim 16, further comprising:
deleting, by the at least one processor, the copy of the first record from the subscriber logging table when the copy of the first modification of data is sent to both the first target database and the second target database.
13. A system, comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
determine that a first record of a master logging table is committed in a source database table, wherein the master logging table includes the first record and a second record received from the source database table; 
provide a copy of the first record to a subscriber logging table to create a first corresponding record in the subscriber logging table; 









delete the first record from the master logging table after the first corresponding record has been created in the subscriber logging table; 


determine that the second record is uncommitted in the source database table; and maintain the second record in the master logging table.
19.    A system, comprising: a memory; and
at least one processor coupled to the memory and configured to:

maintain a master logging table in communication with a source database table and a subscriber logging table,
provide a copy of a first modification of data of the source database table to the master logging table as a first record, wherein the first record includes the copy of the first modification of data,

determine that the first record in the master logging table is committed; 
provide a copy of the first record to the subscriber logging table when the first record is committed in the master logging table;

18.    The computer-implemented method of claim 16, further comprising:
deleting, by the at least one processor, the copy of the first record from the subscriber logging table when the copy of the first modification of data is sent to both the first target database and the second target database.
identify a first target database associated with the master logging table; and 
send the copy of the first modification of data to the first target database.
14. The system of claim 13, wherein the master logging table receives, from the source database table, the first record as uncommitted at a first point of time, receives, from the source database table, the second record as uncommitted at a second point of time, and wherein the second point of time is prior to the first point of time.
6.    The computer-implemented method of claim 1, further comprising:
providing, by the at least one processor, a copy of a second modification of data of the source database table to the master logging table as a second record, wherein the second record includes the copy of the second modification of data; and
determining, by the at least one processor, that the second record is uncommitted in the master logging table.
15. The system of claim 13, wherein the at least one processor is further configured to: 

determine that the second record in the master logging table is committed in the source database table at a third point of time after the second point of time; and

provide a copy of the second record to the subscriber logging table when the second record is committed.
6.    The computer-implemented method of claim 1, further comprising:

providing, by the at least one processor, a copy of a second modification of data of the source database table to the master logging table as a second record, wherein the second record includes the copy of the second modification of data; and
determining, by the at least one processor, that the second record is uncommitted in the master logging table.
16. The system of claim 13, wherein the at least one processor is further configured to:
assign a master logging table identification number to the first record; and


assign a subscriber logging table identification number to the first corresponding record in the subscriber logging table;

wherein the master logging table identification number is different from the subscriber logging table identification number.
10.    The computer-implemented method of claim 9, further comprising:
assigning, by the at least one processor, a master logging table identification number to the first record and the second record when copied into the master logging table; and

assigning, by the at least one processor, a subscription database identification number to the copy of the first record provided to the subscription database,
wherein the master logging table identification number is different from the subscription database identification number.
17. The system of claim 13, wherein the first record identifies a change to a database record of the source database table.
2.   The computer-implemented method of claim 1, further comprising: monitoring, by the at least one processor, the source database tables for modification of data.
18. The system of claim 17, wherein the change to the database record is performed by one or more triggers, and wherein the one or more triggers include a first trigger configured to receive a record of new data, a second trigger configured to receive a deletion of existing data, and a third and fourth trigger configured to receive an update of existing data, and wherein the change is the record of new data, the deletion of existing data, or the updating of existing data.
4.    The computer-implemented method of claim 3, wherein the plurality of triggers include a first trigger configured to receive a record of new data, a second trigger configured to receive a deletion of existing data, and a third and fourth trigger configured to receive an update of existing data, and wherein the first record is the record of new data, the deletion of existing data, or the updating of existing data.
19. The system of claim 17, wherein the at least one processor is further configured to:
identify a subscribed user requesting the change to the database record of the source database table;
identify a target database associated with the subscribed user; and
send a copy of the first corresponding record in the subscriber logging table to the target database.
9.    The computer-implemented method of claim 8, further comprising:
determining, by the at least one processor, that the second record in the master logging table is committed at a third point of time after the second point of time; and
providing, by the at least one processor, a copy of the second record to the subscriber logging table when the second record is committed in the master logging table.
20. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
determining that a master logging table and a subscriber logging table are present;
determining that a first record of the master logging table is committed in a source database table, wherein the master logging table includes the first record and a second record received from the source database table;
providing a copy of the first record to the subscriber logging table to create a first corresponding record in the subscriber logging table;
deleting the first record from the master logging table after the first corresponding record has been created in the subscriber logging table;
assigning a master logging table identification number to the first record; and
assigning a subscriber logging table identification number to the first corresponding record in the subscriber logging table;
wherein the master logging table identification number is different from the subscriber logging table identification number.
20. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
maintaining a master logging table in communication with a source database table and a subscriber logging table;
providing a copy of a first modification of data of the source database table to the master logging table as a first record, wherein the first record includes the copy of the first modification of data,
determining that the first record in the master logging table is committed;

providing a copy of the first record to the subscriber logging table when the first record is committed in the master logging table;

identifying a first, target database associated with the master logging table, and

sending the copy of the first modification of data to the first target database.


Claim Rejections – 35 U.S.C. 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-20 are drawn to machine, method and article of manufacture, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)



1. A computer-implemented method for replicating data from a source database table to a target database table, comprising:

determining, by at least one processor, that a master logging table and a subscriber logging table are present;

determining, by the at least one processor, that a first record of the master logging table is committed in a source database table, wherein the master logging table includes the first record and a second record received from the source database table;

providing, by the at least one processor, a copy of the first record to the subscriber logging table to create a first corresponding record in the subscriber logging table; and

deleting, by the at least one processor, the first record from the master logging table after the first corresponding record has been created in the subscriber logging table;

wherein at least one of the determining, determining, providing, and deleting is performed by one or more computers.

For Step 2A Prong One: 

The limitation of determining the presence of master and subscriber logging tables, determining first record in the source database table, providing a copy of first record and deleting the first record providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The context of this claim encompasses determining table status and providing copy (mental process) of Claims 1, 13, 20; determining the second record, maintaining the second record (mental process) of Claims 2, 4, 15; assigning master and subscriber logging tables (mental process) of Claims 5, 16; identifying subscribed user representing the change (mental process) of Claim 10; identifying a target database, sending copy of the first record (mental process) of Claims 11, 19; deleting the first record (mental process) of Claim 12.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or accepting variables (on paper) and output the information (on paper) with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
For Step 2A Prong Two:

1. A computer-implemented method for replicating data from a source database table to a target database table, comprising:

determining, by at least one processor, that a master logging table and a subscriber logging table are present;

determining, by the at least one processor, that a first record of the master logging table is committed in a source database table, wherein the master logging table includes the first record and a second record received from the source database table;

providing, by the at least one processor, a copy of the first record to the subscriber logging table to create a first corresponding record in the subscriber logging table; and

deleting, by the at least one processor, the first record from the master logging table after the first corresponding record has been created in the subscriber logging table;

wherein at least one of the determining, determining, providing, and deleting is performed by one or more computers.

For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “determining, determining, providing, and deleting is performed by one or more computers.”
The "determining, providing, deleting” of Claims 1, 13, 20 are insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. 
The limitation such as the " determining…”, “providing…”, “deleting…” steps are related to the insignificant extra-solution activity related to presenting information. OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)

For Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or computer to perform the “determining…”, “providing….”, and “deleting…” steps amount to no more than mere instructions to apply the exception using a generic computer component (e.g. processor, memory). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the “determining…”, “providing….”, and “deleting…”steps there is no indication that the processor is more than a generic processor and the courts have previously decided that the “determining…”, “providing….”, and “deleting…” steps are well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152